Exhibit 10.1 Godo Kaisha ( “ G.K. ” ) interest sale and purchase agreement By and between SPI Solar Japan G.K., As Purchaser, And RE Capital Pte. Ltd, As Seller, Date as of 15th April, 2015 1 Godo Kaisha (“G.K.”) interest sale and purchase agreement RE Capital Pte. Ltd., a company incorporated under a laws of Singapore having its official address at 133 New Bridge Road #25-08, Chinatown point, Singapore (hereinafter called seller), And, SPI Solar Japan GK, a company incorporated under the laws of Japan having its official address at Room 1003, 1-18-6, Nishishinbashi, Minato-Ku, Tokyo, Japan (hereinafter called purchaser), Hereinafter referred to individually as “Party” or collectively as the “Parties” RECITALS WHEAEAS seller would like to sell its entire Godo Kaisha (“G.K.”) interest of projects as described at Annex (“Projects”). WHEAEAS purchaser has interest to acquire the entire G.K. interests of the projects from seller at its current status. Detailed descriptions of the projects are as referred to Annex. ARTICLE １ DEFINITIONS Section 1.1 Certain Defined Terms . Unless stated otherwise, t he terms when used in this Agreement with initial letters capitalized have the meanings set forth below: “ Affiliate ” of a specified person means any other person that directly or indirectly, through one or more intermediaries, controls, is controlled by or is under common control with the specified person. For the purposes of this definition, “ control ”, when used with respect to any specified person, means the possession of the power to direct the management or policies of the specified person, directly or indirectly, whether through the ownership of voting securities or partnership or limited liability company interests, by contract or otherwise. 2 “ Agreement ” is defined in the preamble of this Agreement. “ Applicable Laws ” means treaties, laws, government ordinances, ministry codes, regulations of local government, Cabinet Office regulations, rules, other administrative directions, guidelines, other policies, court decisions, judgments and orders and arbitration decisions that legally bind the Parties, including those after the execution date of this agreement . “ Balance Sheet Date ” is defined in Section 3. 3(j) . “ Bouryokudan Members ” is defined in Section 3.3 (s) . “ Business ” means the business and operations of the Company. “ Business Day ” means a day other than any Saturday, Sunday or any other day on which banks are required or authorized to be closed for business in Japan. “ Claim ” means any claim, suit , judgment, order, ruling, proceeding, hearing or investigation, whether pending or threatened. “ Closing ” is defined in Section2.3 . “ Closing Date ” is defined in Section2.3 . “ Commencement of Construction Date ” means the delivery, in accordance with the terms of an engineering, procurement & construction (“ EPC ” ) contract entered into by the Company with respect to the construction of the Project, of a full notice to proceed with all material construction activities by the Company to the EPC contractor for the Project. “ Commercial Operation Date ” or “ COD ” means that date on which the Project achieves commercial operation under the PPA and the 20 year FIT period under the PPA commences. “ Company ” is defined in the Recitals to this Agreement. “ Company IP ” is defined in Section 3. 3( f ) . “ Consent Letter ” means a consent letter regarding the transfer of the Membership Interests substantially in the form of Exhibit A hereto completed and executed by the Company bearing a confirmed date stamp of a notary public. “ Encumbrances ” means any and all mortgages, pledges, claims, security interests, options, purchase rights, conditional and installment sales agreements, easements, usufructs, charges, activity and use restrictions and limitations, covenants, encroachments, exceptions, rights-of-way, deed restrictions, defects or imperfections of title, encumbrances and charges of any kind, and any restrictions on rights to receive income or voting rights. 3 “ Environmental Claim ” means any claim, action, suit, judgment, demand, proceeding, investigation, or written notice by any person alleging liability (including potential liability for investigatory costs, cleanup costs, governmental response costs, natural resources damages, property damages, personal injuries, or penalties) arising out of, based on or relating to (a) the presence, or Release into the environment, of any Hazardous Substance at the site of the Project or (b) the violation, or alleged violation, of any Environmental Law or Permit. “ Environmental Laws ” means all Applicable Laws pertaining to pollution or the protection of the environment, protected animals and plants, natural resources or human health and safety (with respect to exposure to Hazardous Substances), including Laws relating to Releases or threatened Releases of Hazardous Substances (including Releases to ambient air, surface water, groundwater, land, surface and subsurface strata) or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, Release, transport, disposal or handling of Hazardous Substances, including the Soil Contamination Countermeasures Act (Act No. 53 of 2002, as amended) and the Waste Management and the Public Cleansing Act (Act No. 137 of 1970, as amended) . “ FIT ” means the “feed-in tariff” as defined in the FIT Act. “ FIT Act ” means The Act on Purchase of Renewable Energy Sourced Electricity by Electric Utilities (Act No. 108 of 2011, as amended) of Japan . “ GAAP ” means the generally accepted accounting principles of Japan as in effect from time to time. “ Godo Kaisha ” ( “ G.K. ” ) means Japanese enterprise registered and governed by the law of Japan. “ Permits ” means all material permits, approvals, registrations, notifications, licenses, consents and other permits that are or were necessary or required for the ownership, development, construction, operation or maintenance of the Project and to generate and sell electric energy, capacity and related products and to conduct the Business and to consummate the Transactions. “ Authority ” means (a) any government, (b) any governmental, regulatory or administrative agency, commission, body or other authority exercising or entitled to exercise any administrative, executive, judicial, legislative, police, regulatory or custodial authority or power and (c) any court or governmental tribunal. 4 “ Hazardous Substances ” means any chemical, material or substance in any form, whether solid, liquid, gaseous, semisolid, or any combination thereof, whether waste material, raw material, chemical, finished product, byproduct, or any other material or article, that is regulated under applicable Environmental Laws as a “pollutant”, “hazardous material”, “hazardous” or “toxic” substance or waste, or as a “contaminant”, or is otherwise designated, listed or regulated, or for which liability could be imposed, under applicable Environmental Laws because it poses a hazard to human health or the environment, including petroleum products, asbestos, urea formaldehyde foam insulation, radioactive materials and lead-containing paints or coatings. “ Intellectual Property ” means all patents and industrial designs (including any continuations, divisionals, continuations-in-part, renewals, reissues, and applications for any of the foregoing); copyrights; trademarks, trade names, service marks, logos, internet domain names; confidential or proprietary technology, know-how, processes, trade secrets, inventions, designs, proprietary rights, proprietary data, formulae, research and development data, databases, computer software programs and other intellectual property as provided by Applicable Law, and any registrations or applications for the same and all goodwill associated therewith. “ Knowledge ” or “ Known ” with respect to a Party means the actual knowledge, information and belief of the Party so long as it can demonstrate that it has reviewed all relevant records and made due inquiries regarding the relevant matter of all relevant directors, officers and employees (if any) of the Party and its Subsidiaries, and, if the Party cannot so demonstrate, any reference to the knowledge of such Party means the actual and constructive knowledge that such Party would have had after reviewing such records and making such inquiries. “ Land agreement ” means land purchase and sale contract and land lease contract of projects. “ Loss ” means any demands, suits, penalties, fines, Encumbrances, judgments, obligations, damages, claims, losses, taxes, liabilities, payments, costs and expenses, including reasonable legal, accounting and other expenses in connection therewith. “ Material Adverse Effect ” means any change, circumstance or event that, individually or in the aggregate, (A) materially adversely affects the business, assets or properties, liabilities, results of operation or financial condition of the Company, other than changes, circumstances or events due to or resulting from (a) general economic or market conditions that do not affect the Company in a disproportionate manner, (b) conditions generally affecting the industries in which the Company operates that do not affect the Company in a disproportionate manner, (c) any actions required to be taken pursuant to this Agreement or the transactions contemplated hereby, (d) geopolitical conditions or any outbreak or escalation of hostilities or acts of terrorism or war, or any effects of weather, geological or meteorological events including any hurricane, tornado, flood, earthquake or other natural disaster, (e) changes in (or proposals to change) Tax or accounting rules or principles or the interpretation thereof or (f) strikes, work stoppages or other labor disturbances or (B) is reasonably expected to materially impair or materially delay the ability of Seller to consummate the Transactions. 5 “ Membership Interests ” means all of the membership interests ( shain mochibun ) in the Company, constituting the entire membership interests of the Company. “ Organizational Documents ” means articles of incorporation, member determination, certificate of full payment, application for incorporation, seal application and seal certificate of representative member and other documents necessary for incorporation. “ Party ” and “ Parties ” have the meanings set forth in the preamble of this Agreement. “ Permitted Encumbrances ” means any of the following Encumbrances: (a) any Encumbrance for Taxes not yet due or delinquent; (b) any Encumbrance arising in the ordinary course of business by operation of Applicable Law with respect to a liability that is not yet due or delinquent; (c) imperfections or irregularities of title and other Encumbrances that do not, individually or in the aggregate, materially detract from the value of the affected property or materially detract from the suitability of the affected property for development of the Project; (d) zoning, planning, and other similar limitations and restrictions, and all rights of any Authority to regulate any property that do not, individually or in the aggregate, materially detract from the value of the affected property or materially detract from the suitability of the affected property for development of the Project; (e) Encumbrances in favor of carriers, warehousemen, mechanics and materialmen, and Encumbrances to secure claims for labor, materials or supplies with respect to a liability that is not yet due or delinquent; and (f) any Encumbrances created by or through Purchaser. “ PPA ” means the power purchase agreement ( t okutei k eiyaku ) and the interconnection agreement to be entered into between the Company and the Utility in relation to the Project in accordance with FIT Act. “ Project ” is defined in the Recitals of this Agreement. “ Project Assets ” means all of the assets, properties and rights constituting the Project. 6 “ Purchase Price ” means the payments described in Section 2.2 , “ Purchase Price Payment ” is defined in Section 2.3, 2.4, 2.5, 2.6 and 2.7., “ Buyer ” is defined in the preamble to this Agreement. “ Real Property ” is the lands listed in Schedule 1.1 . “ Records ” means, unless determined or deemed to be privileged and confidential or otherwise subject to attorney-client privilege or is attorney work product, books, records, documents, contracts, data or information, whether in electronic or physical form, to the extent reasonably relating to the Company in the possession of Seller, the Company or their Affiliates as of the Closing. “ Release ” means any spilling, leaking, discharging, disposing, pumping, pouring, emitting, emptying, injecting, leaching or dumping of any Hazardous Substance. “ Remediation ” means any action required by a Authority to address a Release or threatened Release or the presence of Hazardous Substances on or in the soil, surface water or groundwater. “ Representatives ” means representing member, officers, directors, executive officers or equivalent persons who execute business . “ Seller ” is defined in the preamble of this Agreement. “ Seller Bank Account ” means the following account: the general account with account number 033087099895 , in the name of Re capital Pte. Ltd. , at the Branch of Cathay United Bank . “ Subsidiary ” means, with respect to any p erson, any p erson of which more than 50% of the total voting equity interests (including partnership and joint venture interests) entitled (without regard to the occurrence of any contingency) to vote in the election of directors, managers or trustees thereof (or other similar persons) or the ability to elect a majority of the directors, managers or trustees thereof (or other similar persons) is at the time owned or controlled, directly or indirectly by, such person. “ Tax ” or “ Taxes ” means any tax, fee, tariff, impost and other charge of any kind imposed by any Taxing Authority based upon, measured by or calculated with respect to income, profits, receipts, windfall, real or personal property, sales, use, p ayroll, employment, social security, workers’ compensation, unemployment compensation, or net worth, together with any interest, penalties or additions attributable to such tax, whether disputed or not. “ Taxing Authority ” means any government, agency, or political subdivision of any such government having jurisdiction over the assessment, determination, collection, imposition or administration of any Tax. “ Tax Return ” means any return, report, claim for refund, declaration, statement, certificate, bill, schedule or other document, together with all amendments, attachments and supplements thereto, required to be filed with any Taxing Authority. 7 “ Third Party ” means a person that is not included among Parties. “ Third Party Claim ” means a claim by a Third Party, including any claim for the costs of conducting Remediation, or seeking an order or demanding that a person undertake Remediation. “ Transaction Documents ” means this Agreement and any certificates delivered pursuant to this Agreement or any such other agreements or documents contemplated hereby or thereby. “ Transactions ” means the purchase and sale of the Membership Interests, at the Closing pursuant to this Agreement and all other transactions contemplated hereby or thereby. “ Utility ” means Tokyo and Tohoku Electric Power Company, Inc “ Yen ” or “ ¥ ” means the lawful currency of Japan. “ USD ” or “ $ ” means the lawful currency of United States of America. Section 1.2 Certain Interpretive Matters . In this Agreement, unless the context otherwise requires: (a )except as expressly provided otherwise, reference to any Article, Section, Schedule or Exhibit means such Article, Section, Schedule or Exhibit of or to this Agreement, and references in any Article, Section, Schedule, Exhibit or definition to any clause means such clause of such Article, Section, Schedule, Exhibit or definition; (b )any accounting term used and not otherwise defined in this Agreement has the meaning assigned to such term in accordance with GAAP; (c )“hereunder”, “hereof”, and “hereto” are references to this Agreement as a whole and not to any particular Section or other provision in this Agreement; (d )“including” (and with correlative meaning “include”) means including without limiting the generality of any description preceding or succeeding such term; (e )any agreement, instrument, insurance policy or Law defined or referred to herein or in any agreement or instrument that is referred to herein means such agreement, instrument, insurance policy or Law as from time to time amended, modified, or supplemented as of the date hereof, including (in the case of agreements or instruments) by waiver or consent and (in the case of Laws) by succession of comparable successor Laws and references to all attachments thereto and instruments incorporated therein. 8 ARTICLE 2 Purchase and sale; Closing The parties have reached the following agreement: 1. The projects are currently housed in separate G.K.s, which are directly owned by seller. 2. Total sales price of entire G.K. interest shall be at USD 8,800,000 (United States dollar Eight million eight hundred thousand). Purchaser also agrees to pay the cost and expenses described in Article 2, Clause 8 of this Agreement. 3. Purchaser shall pay USD 3,300,000 (United States dollar three million three hundred) by cash and will pay USD 5,500,000 (United Status dollar five million five hundred) by equivalent value of shares owned by Solar Power Inc. (OTCBB: SOPW) to seller. The amount of share against USD 5,500,000 may be determined as average price between 9th April and 15th April 2015 before 1830 o’clock Beijing time accounting by working days. 4. The agreement is deemed valid when a total of USD 1,760,000 (One Million Five Thousand United States Dollar) deposit is made to seller’s designated account mentioned below by 20th April.2015. Payee’s name; RE Capital Pte. Ltd. Payee’s bank; Cathay United Bank Bank address; 3/F, No.65, Kuan-Chien Road, Taipei, Taiwan ROC Bank account Number; 033087099895 SWIFT code; UWCBTWTP033 5. Purchaser shall pay USD 3,520,000 (Three Million Five Hundred and Twenty Thousand United States dollar) of total sales price to seller by cash and share by 30th April 2015. 6. Purchaser shall pay USD 3,520,000 (Three Million Five Hundred and Twenty Thousand United States dollar) of total sales price to seller by share by 15th May 2015. 9 7. For each and every project and G.K. transfer, parties agreed to sign the “Mutual Development and Project hand over Contract”, as the annex of this contract, before by 20th April 2015. 8. Seller already paid costs and expenses for project which will be described by “Mutual development and project handover contract” for each GK. Purchaser will pay exact amount of those costs and expenses with invoices issued by RE Capital K.K. to Purchaser upon the date of the project and G.K. transfer. 9. Seller undertakes to guarantee seller that upon receiving full payment, the ownership (i.e. GK interest) of the projects will be duly and fully transferred to buyer who will then have the right to reappointment the directors of GKs. Provided always that such entities are legitimate and the transfer is legally permissible. 10. Seller shall guarantee its rights and its performance legally and technically up to its completion. Purchaser will reserve its right to claim to return partially or entire amount of payment from Seller in case of failure or defects caused. Article 3 Representations and warranties of seller Section 3.
